Hill, J.
1. Where a grantor conveyed property in fee simple to A, with parol direction that after the death of the grantor A should divide the property between the grantor’s heirs, and in carrying out the parol agreement A conveyed to B, as one of the heirs, property in excess of his distributive share, at the time orally stipulating that B should later pay him in money, for the benefit of another heir, C, a part of such excess to cover the amount still due her on account of her distributive share, A could maintain an action in his name for the use of C, against B, to recover such amount.
2. Where testimony is offered the great bulk of which is admissible, the fact that some small portion thereof may be inadmissible furnishes no good reason for sustaining an objection to the testimony in its entirety.
*376February 11, 1913.
Complaint. Before Judge Thomas. Tift superior court. October 26, 1911.
B. E. Dinsmore, J. T. Hill, and J. W. Dennard, for plaintiff-in error. Bidgdill & Eve, contra.
3. Under the pleadings and the facts of this case, there was no error in any of the rulings allowing evidence to be admitted, which are the subject-matter of exception.
4. There was no error in refusing the written requests to charge, nor in giving the jury the instructions which are assigned as error.
5. The evidence was sufficient to support the verdict.

Judgment affirmed.


Beck, J., absent. The other Justices concur.